Priority
The effective filing date for the subject matter defined in the pending claims in this application is 10/25/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Change the title to:
	Splitting Vector Instructions Into Microinstructions For Parallel Execution Based On Index Comparisons Of Completed Microinstructions

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Stephens (U.S. 2018/0253310) is the closest prior art reference to reading upon some, but not all of the independent claim limitations. Stephens in figure 14 disclosed detecting vector load operations and detecting exception conditions during the loading. If the first data element triggers an exception condition, then an exception routine is called to handle the issue. If any other data element triggers an exception condition, then the response is suppressed. Stephens doesn’t teach an instruction splitter, an index comparison unit, nor a microinstruction transmission controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Stephens (U.S. 2018/0253309), taught vector load fault handling.
Gabrielli et al. (U.S. 2018/0293078), taught vector loads and exception handling for vector arithmetic instructions.
Stephens et al. (U.S. 2018/0203756), taught contingent load suppression.
Boettcher et al. (U.S. 2020/0192742), taught lockstep execution.
Hughes et al. (U.S. 8,996,923), taught suppressing faults.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183